Margett, J. (dissenting).
The sole issue is whether it was proper exercise of the defendant town’s zoning powers to restrict the occupancy of industrial buildings in the town’s 1-1 light industrial district to not more than three permitted uses, by not more than three occupants, and further providing that no use shall occupy less than 20,000 square feet of building area.
It should be noted at the outset that defendant’s 1-1 light industrial district consists of land along Route 110, a main thoroughfare relatively near the Long Island Expressway, with a minimum lot area of six acres and a maximum coverage by a building of 30% of the lot. Set-back and parking requirements, as well as regulations with respect to off-street loading areas, have insured an attractive, well designed industrial development.
In February, 1975, the Huntington Town Board amended that portion of the town code dealing with the 1-1 light industry district by adding thereto subdivision 10. The addi*123tion reads as follows: "A building or premises shall be used for not more than 3 permitted uses and by not more than three occupants. Each separate use shall occupy no less than 20,000 square feet of building gross floor area. This provision shall not apply to office building uses.”
Plaintiff, the owner of property in the 1-1 light industry district, contends that the said amendment legislates upon matters beyond the powers and jurisdiction of the town board in that it fails to advance any of the purposes of zoning enumerated in section 263 of the Town Law; that it bears no reasonable relation to the public health, safety, morals or the general welfare, and is therefore void.
At the trial, Frederick Meyer, a professional planner called by the plaintiff, testified that the amendment in question has no effect on set-back requirements, landscaping, building facades or parking. He stated that the amendment did not limit the number or density of employees, since one sewing machine operation, with people sitting side by side at sewing machines, would result in more density than several warehouse operations in the same building. He alluded to the public hearing on the amendment, wherein the former Supervisor of the town spoke of the objective of getting "blue chip” industries into the area; Meyer expressed the opinion that such an objective was not a legitimate purpose of zoning. In this respect, he noted that there was very little land left in Huntington for development by industries of under 15,000 square feet and that the available land was not very desirable.
Mr. Meyer further testified that if density control was the problem, the town could more logically limit the number of employees per shift or per acre. If the town was afraid of the proliferation of signs outside of industrial buildings, it could legislate appropriate regulations. Entrances or loading docks could be confined to the sides or rear portions of buildings. In short, the witness testified that the subject amendment failed to accomplish any of the traditionally accepted purposes of zoning.
William E. Greiner, a real estate broker, testified that the average industrial requirements in the area were for between 7,500 and 30,000 square feet. He noted that space requirements for industry change with the financial health of the particular business, and cited instances where small industries within a building would seek to expand, or where larger companies would have to retrench by subleasing a portion of *124their leased space. He described the subject amendment as decreasing the desirability of an industrial building since its tenant would be faced with an inflexible situation. Finally, he stated that the amendment could result in a greater number of vacancies during a "declining market” because a financially troubled company would have to move completely if it were not permitted to get rent relief by subletting a portion of its leasehold.
Defendant’s witness, a planning and zoning consultant, agreed that the subject amendment would have no effect on building size; no effect on the area of parking; and no effect on landscaping. However, he felt that there is a "tendency” to have a net increase in traffic with an increase in the number of industrial tenants. Furthermore, he felt that there would be less sewerage and less garbage collected with fewer tenants.
Special Term held that the town board had authority to enact the subject amendment and that section 263 of the Town Law need not be "literally construed”; that the validity of the zoning amendment was "fairly debatable” and that plaintiff had failed to meet its burden of establishing that the amendment is unconstitutional beyond a reasonable doubt. I disagree.
Although an exceedingly strong presumption of constitutionality applies to zoning ordinances (see, e.g., Lighthouse Shores v Town of Islip, 41 NY2d 7), courts must be careful lest the presumption of validity become virtually irrebuttable and the burden of proof upon a landowner so onerous as to foreclose, for all practical purposes, his avenue of redress (see Mary Chess, Inc. v City of Glen Cove, 18 NY2d 205, 209). Where " 'no reasonable basis at all’ ” exists for a challenged ordinance, the ordinance must fall (Lighthouse Shores v Town of Islip, supra, p 12). Furthermore, zoning properly affects, and only in the manner prescribed, those purposes detailed under section 263 of the Town Law (Matter of Golden v Planning Bd. of Town of Ramapo, 30 NY2d 359). That section is broadly written and, at a minimum, a zoning ordinance must promote the "general welfare”.
The credible testimony before Special Term conclusively established that there was no reasonable relationship between the challenged amendment and any of the specifically enumerated purposes of zoning contained in section 263 of the Town Law. The amendment is not rationally calculated to "lessen congestion in the streets” or "to secure safety from fire, flood, *125panic and other dangers”. Nor is it calculated to "prevent the overcrowding of land; to avoid undue concentration of population; [or] to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements” (see Town Law, § 263). No relationship between the number of industrial tenancies and density of population was convincingly established, and certainly no correlation between minimum floor area and any of the afore-mentioned traditional purposes of zoning was substantiated. This conclusion is underlined by the fact that office buildings, which tend to have more employees and more cars than industrial buildings, may have an unlimited number of tenants. Nor would the "adequate light and air” currently enjoyed by buildings in defendants’ 1-1 district be adversely affected by smaller and more numerous tenancies, since defendants’ six-acre zoning requirement remains intact as does its provision for a maximum of 30% lot coverage. Therefore the amendment must stand, if at all, on the propositions (a) that it is reasonably related to the purpose of attracting and maintaining "blue chip” industries, and (b) that such purpose is a valid one which promotes the "general welfare” of the community.
A threshold question arises as to what is a "blue chip” industry. A review of the record fails to disclose any concrete definition, although, presumably, "blue chip” industries are to be contrasted with "fly-by-night gypsies”, referred to by the former Town Supervisor at the public hearing on the amendment. Obviously, since certain minimum floor area requirements have been enacted by the town, a "blue chip” industry is one which requires 20,000 or more square feet, while a "flyby-night gypsy” is one which requires less than 20,000 square feet.1
I would reject any such classification as arbitrary and unreasonable. The quality of a business as a taxpayer, as a community employer, and as a good neighbor should not and cannot be determined merely by the amount of floor area it requires. Large industries can prove to be unstable and, in fact, one of the plaintiff’s witnesses alluded to the fact that a financially troubled industry might have to move completely, *126given the inflexible sort of ordinance here under consideration. Indeed, it is not at all surprising that in the two reported cases which have considered similar floor area mínimums for commercial enterprises,2 the courts have summarily struck down such requirements (City of North Miami v Newsome, 203 So 2d 634 [Fla]; Ridgeview Co. v Board of Adjustment of Borough of Florham Park, 57 NJ Super 142).
In addition, in the light of the lack of land available in the Town of Huntington for development by small industries, the subject amendment comes perilously close to being a "prohibition” of such small industries. A prohibition or complete exclusion of any use not inherently obnoxious must be regarded as of doubtful validity (8 McQuillin, Municipal Corporations [3d ed rev], § 25.119b). While small industries are not totally excluded from the town, the purpose of the subject amendment—that is, to exclude small industries in favor of large ones—must be carefully scrutinized by reason of its exclusionary character (see Matter of Golden v Planning Bd. of Town of Ramapo, 30 NY2d 359, 378, supra). The record is devoid of any public benefit to be derived from the arrival of only large corporations, and is equally devoid of any detriment to be incurred if smaller industries occupy portions of the buildings in defendants’ 1-1 district. This is particularly so because the six-acre lot mínimums, as well as the building coverage, set-back, and parking requirements remain intact. Thus the character of the 1-1 zone cannot reasonably be expected to change merely because smaller industries shall have been given an opportunity to occupy some of the more desirable industrial land in the town.
Cohalan, Acting P. J., and Rabin, J., concur with Hawkins, J.; Margett, J., dissents and votes to reverse the judgment and to declare subdivision 10 of section 62-6.1 of the Zoning *127Ordinance of the Town of Huntington illegal and void, with an opinion, in which Mollen, J., concurs.
Judgment of the Supreme Court, Suffolk County, entered January 12, 1976, modified, on the law, by deleting the second decretal paragraph thereof and substituting therefor a provision declaring that plaintiff has not met its burden of proving the unconstitutionality of subdivision 10 of section 62-6.1 of the Zoning Ordinance of the Town of Huntington. As so modified, judgment affirmed, with one bill of costs payable by plaintiff to defendants.

. The ordinance is obviously geared toward eliminating anything but "big” industry. It might be noted that if an owner were to utilize the full buildable area of a six-acre lot, a one-story building would cover approximately 72,000 square feet. Assuming two tenants each leased 20,000 square feet of space, full occupancy could only be achieved by finding a tenant interested in 32,000 square feet—four-fifths of an acre.


. Minimum floor area requirements have been upheld for residential zones (see Ann 96 ALR2d 1409, and cases cited therein), but have been sharply criticized where the minimum size standard is drafted without regard to the number of occupants (see, e.g., Haar, Zoning for Minimum Standards: The Wayne Tonwship Case, 66 Harv L Rev 1051 [1953]). The "exclusionary” aspects of such minimum floor area requirements, in the residential sphere, have been condemned by the commentators (see, e.g., Segregation of Residential Areas Along Economic Lines: Lionshead Lake Revisited, 1969 Wis L Rev 827-847; Haar, Wayne Township: Zoning For Whom?—In Brief Reply, 67 Harv L Rev 986 [1954]). In the case at bar, the minimum floor space requirement has been set with no regard to the number of occupants and the sole logical purpose would appear to be the exclusion of smaller industries in favor of larger ones.